         Case 1:20-cv-10158-LTS Document 13 Filed 09/24/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
Civil Action No.
1:20-cv-10158-LTS


                                        ALAN SCOTT
                                          Plaintiff,


                                              v.


                                    SYNCHRONY BANK
                                   doing business as Pay Pal
                                          Defendant


                           CLOSING ORDER DISMISSING CASE
SOROKIN, D.J.
       In accordance with the Court’s Order (CM/ECF No. 12) dated September 24, 2020, this

case is hereby dismissed and closed.



SO ORDERED.




                                                   /s/ Leo T. Sorokin
                                                   UNITED STATES DISTRICT COURT


September 24, 2020
